Exhibit 10.3

REVOLVING CREDIT NOTE

 

$17,500,000

     January 21, 2011   

FOR VALUE RECEIVED, GREEN PLAINS TRADE GROUP LLC, a Delaware limited liability
company (“GTRADE”), and each Person joined as a Borrower from time to time (each
a “Borrower”, and collectively, the “Borrowers”), hereby promise to pay, jointly
and severally, to the order of GE Capital Finance Inc. (“GE”), at the office of
Agent (as defined below) at the address set forth in the Loan Agreement (as
defined below) or at such other place as Agent may from time to time designate
to any Borrower in writing: (i) at the end of the Term or (ii) earlier as
provided in the Loan Agreement, the lesser of the principal sum of Seventeen
Million Five Hundred Thousand Dollars ($17,500,000) or such lesser sum which
then represents such Lender’s Commitment Percentage of the aggregate unpaid
principal amount of all Revolving Advances made or extended to any Borrower by
GE pursuant to Section 2.1(a) of the Loan Agreement, in lawful money of the
United States of America in immediately available funds, together with interest
on the principal hereunder remaining unpaid form time to time, at the rate or
rates from time to time in effect under the Loan Agreement.

THIS REVOLVING CREDIT NOTE is executed and delivered under and pursuant to the
terms of that certain Amended and Restated Revolving Credit and Security
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrowers, the various financial institutions named therein or
which hereafter become a party thereto as lenders and PNC Bank, National
Association, in its capacity as agent for Lenders (in such capacity, “Agent”)
and in its capacity as a Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings provided in the Loan Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever as further set forth in the Loan Agreement.

This Revolving Credit Note is one of the Notes referred to in the Loan
Agreement, which among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayments of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain terms and conditions therein specified.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS APPLIED TO CONTRACTS TO BE PERFORMED WHOLLY
WITHIN THE STATE OF ILLINOIS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note the day and year
first written above intending to be legally bound hereby.

 

GREEN PLAINS TRADE GROUP LLC

By:

 

/s/ Jerry L. Peters

Name:

 

Jerry L. Peters

Title:

 

Chief Financial Officer

[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT NOTE- GE]

 

2